Citation Nr: 9914111	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  96-37 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Determination of proper initial disability evaluation 
assigned for post-traumatic stress disorder (PTSD), currently 
rated 50 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1965 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO) which granted entitlement to 
service connection for PTSD at an assigned disability rating 
of 50 percent.  The veteran appealed the decision to the 
Board which remanded the case to the RO in May 1998 for 
further development.  After additional development and 
continued denial of the veteran's claim, the RO returned the 
case to the Board for further appellate review.


REMAND

A review of the record discloses that additional action by 
the RO is warranted prior to further Board review of the 
veteran's claim.  The veteran provided a letter to the RO in 
July 1998 stating that he had no private medical treatment 
records pertaining to his claim, but that he had received 
continued treatment at the VA Medical Center (VAMC) in 
Louisville.  In addition, the VA physician who conducted a 
mental examination of the veteran in September 1998 stated in 
the examination report that he had reviewed the veteran's VA 
Mental Health Clinic (MHC) records and in his report, he made 
specific reference to June 1998 MHC records.  The Board notes 
that the claims file does not contain these VAMC or MHC 
records.  The Board notes further, that in its May 1998 
remand, the RO was requested to obtain and associate with the 
record all pertinent treatment records of the veteran.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

The VA has constructive knowledge of VA medical records 
notwithstanding whether they are included as evidence in a 
veteran's claims file at the time of a VA decision.  See Bell 
v. Derwinski, 2 Vet. App. 611, 612-613 (1992) (the VA has 
constructive, if not actual, knowledge of records generated 
by the VA); Murincsak v. Derwinski, 2 Vet. App. 363, 372-373 
(1992) (when the VA has knowledge of relevant records, the 
Board must obtain these records before proceeding with the 
appeal).  Therefore, because the VA is on notice of the 
existence and relevance of medical records pertaining to the 
veteran's PTSD, the RO should locate them and associate them 
with the claims file.  

Accordingly, while the Board regrets the delay, in order to 
assure that the evaluation of the veteran's disability is a 
fully informed one, that due process considerations have been 
fulfilled and to ensure that the VA has met its duty to 
assist the veteran in developing the facts pertinent to his 
appeal, the case is REMANDED for the following:

The RO should obtain and associate with 
the claims file all records from the VA 
medical facility in Louisville, Kentucky 
pertaining to psychiatric treatment of 
the veteran dated from 1996 through the 
present.

When the RO has completed the requested development it should 
again review the case in consideration of the additional 
evidence.  If the RO does not grant the benefit sought it 
should provide the veteran with a supplemental statement of 
the case and a reasonable opportunity to respond before 
returning the record to the Board for further review.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action until otherwise 
notified.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


